Citation Nr: 0836090	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  07-34 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from May 1968 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action of the Department of 
Veterans Affairs Regional Office (RO) in Newark, New Jersey.  

Reports of private and VA audiological examinations of record 
reflect findings of a right ear hearing loss disability for 
VA compensation purposes.  See 38 C.F.R. § 3.385 (2008).  The 
issue of whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for hearing loss of the right ear is, therefore, 
referred to the RO for appropriate action.  


FINDING OF FACT

Tinnitus is associated with the veteran's active duty 
service.  


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2008).  

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Private and VA medical reports of record reflect diagnoses of 
tinnitus since October 2006.  The examiner who conducted a 
December 2006 VA audiological examination concluded in an 
April 2007 addendum that the veteran's tinnitus "[was] less 
likely as not caused by or a result of military service."  
Conversely, in June 2008, a private audiologist who has 
evaluated the veteran on multiple occasions concluded that 
"it [was] at least as likely as not [that] the veteran's 
tinnitus [was] a direct result of his noise exposure 
experienced in the military."  

During the appeal, the veteran has asserted that he has 
experienced ringing and buzzing sounds in his ears since 
service.  He described noise exposure from his 18-month 
infantry service in the Demilitarized Zone in Korea and from 
firing practices throughout his active military duty.  See, 
e.g., June 2008 hearing transcript (T.) at 3-6.  In 
particular, he asserts having been exposed to the loud sounds 
of rockets, howitzers, and M-16, M-14, M-60, and 50 caliber 
weapons during service.  He denies being given hearing 
protection.  

The veteran is competent to describe the circumstances 
surrounding his in-service noise exposure and to report the 
tinnitus symptoms that he experiences (to include ringing and 
buzzing sounds in his ears) because such actions come to him 
through his senses and, as such, require only personal 
knowledge rather than medical expertise.  Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  Further, the United States 
Court of Appeals for Veterans Claims has held that lay 
evidence (as, for example, the veteran's contentions in the 
present case) does not lack credibility simply because it is 
unaccompanied by contemporaneous medical evidence.  Buchanon 
v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

Of particular significance to the Board are the post-service 
diagnoses of tinnitus, which are consistent with the 
veteran's assertions of in-service noise exposure.  Although 
the December 2006 VA examiner concluded that the veteran's 
tinnitus was not likely related to his military service, a 
private audiologist concluded in June 2008 that this 
disability was indeed "a direct result" of the veteran's 
in-service noise exposure.  Based on this evidentiary 
posture, the Board finds that the benefit-of-the-doubt rule 
applies and service connection for tinnitus is warranted.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of 
record:  (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; and (3)  that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, 
including:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1)  that any defect was cured by actual 
knowledge on the part of the claimant; (2)  that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3)  that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

As has been discussed herein, the Board is granting in full 
the veteran's claim for service connection for tinnitus.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and need not be 
further considered.  


ORDER

Service connection for tinnitus is granted.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


